USDC IN/ND case 3:20-cv-00369-DRL-JPK document 21 filed 08/23/21 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION


 KAREY A. GARLING,

                         Plaintiff,

         v.                                               CAUSE NO. 3:20-CV-369 DRL-JPK

 KILOLO KIJAKAZI,
 Acting Commissioner of the Social Security
 Administration,

                         Defendant.


                                              ORDER
       This matter is before the court on the findings and recommendation of Magistrate Judge

Joshua P. Kolar filed on July 20, 2021 (ECF 20). The Magistrate Judge recommended that this court

reverse and remand the decision of the Commissioner of the Social Security Administration in Ms.

Garling’s case because the ALJ didn’t properly consider Ms. Garling’s physical and mental limitations

(ECF 20 at 7-9); properly evaluate and give weight to the medical opinions (ECF 20 at 9-12); or

properly consider the third-party statement of Ms. Garling’s father (ECF 20 at 12-13). The court

advised the Commissioner that he had fourteen days to file any objections, and that date has now

passed. The Commissioner has not objected to the Magistrate Judge’s findings and recommendation,

so the court now ADOPTS the findings and recommendation in their entirety.

       Accordingly, the court REMANDS the ALJ’s decision for further consideration consistent

with the report and recommendation now adopted.

       SO ORDERED.
       August 23, 2021                                s/ Damon R. Leichty
                                                      Judge, United States District Court
